DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-6, 8, 16-20 are withdrawn, leaving claims 1-20 pending with claims 1, 7, 9-15 presented for examination.

Election/Restrictions
Claims 2-6, 8, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/ subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 February 2021.
Applicant’s election without traverse of Species IA1 corresponding to claims 1, 7, 9-15 in the reply filed on 05 February 2021 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bothwell et al. (US 3447163 A).

As to claim 1, Bothwell discloses an article of protective equipment for protecting a body part of a user (helmets, title), the article of protective equipment comprising: a lattice structure comprising a plurality of struts forming three dimensional volumetric structures (honeycomb layer 18 and/ or the foam-generating material disclosed in col 2 line 65-72 and/ or foam 19 and/ or the layers disclosed in col 3 line 15-20), the lattice structure comprising: a plurality of internal layers (honeycomb layer 18 and/ or the foam-generating material disclosed in col 2 line 65-72 and/ or foam 19 and/ or the layers disclosed in col 3 line 15-20), each internal layer having at least one different physical property from the other internal layers (the internal layers are different materials and inherently have at least one different physical property), wherein the plurality of internal layers comprises at least one internal layer having physical properties such that the at least one internal layer is capable of compressing more than at least one other internal 

As to claim 7, Bothwell discloses the article of protective equipment of claim 1, further comprising at least one foam pad disposed on a proximal side of the lattice structure (polyurethane foam layer 16).

As to claim 9, Bothwell discloses the article of protective equipment of claim 1, wherein an outermost surface of the lattice structure comprises at least one first attachment portion for attaching a rigid shell (fig 1, any “portion” of the outermost surface of the lattice structure is “for attaching” rigid shell/ skin 12 which is glass-fiber reinforced plastic material which is a material having at least some degree of rigidity, see col 2 line 25-35; Examiner notes that the term "portion" is broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).  

As to claim 11, Bothwell discloses the article of protective equipment of claim 9, wherein the rigid shell comprises multiple separate portions (11, 12, 13, 14, 15, 16, 17, 111, 112, 113, etc.; Examiner notes that the term "portion" is broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).  

As to claim 14, Bothwell discloses the article of protective equipment of claim 1, wherein the lattice structure comprises: a first set of volumetric structures disposed in a first orientation such that the first set of volumetric structures is configured to deflect a first force from a first direction to a second direction; and a second set of volumetric structures adjacent to the first set of volumetric structures, wherein the second set of volumetric structures is disposed in a second orientation different 21 US2008 16217393 1Attorney Docket 102916/1167876 from the first orientation such that the second set of volumetric structures is configured to deflect a second force from a third direction to a fourth direction (col 1 line 60-70 discloses cells disposed at angles which differ in different areas of the cells, which is a disclosure of structures in more than one orientation, capable of and intended to deflect a force).  

As to claim 15, Bothwell discloses an article of protective equipment for protecting a body part of a user (helmets, title), the article of protective equipment comprising: a lattice structure comprising a plurality of struts forming volumetric structures (honeycomb layer 18 and/ or the foam-generating material disclosed in col 2 line 65-72 and/ or foam 19 and/ or the layers disclosed in col 3 line 15-20, where at least honeycomb layer 18 comprises a plurality of struts forming volumetric structures), the lattice structure comprising: a plurality of internal layers (honeycomb layer 18 and/ or the foam-generating material disclosed in col 2 line 65-72 and/ or foam 19 and/ or the layers disclosed in col 3 line 15-20), each internal layer having at least one different property (the internal layers are different materials and inherently have at least one different property), wherein the plurality of internal layers comprises at least one internal .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et al. (US 3447163 A) as applied to claim 9 above, and further in view of Mitchell (US 4599752 A).

As to claim 10, Bothwell does not disclose the article of protective equipment of claim 9, wherein the rigid shell is removably attached to the lattice structure.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the lattice structure with a removably attached rigid shell, for the purpose of allowing the color of the equipment to be changed to permit the equipment to be visually distinguished (Mitchell abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et al. (US 3447163 A) as applied to claim 1 above, and further in view of Rickard (US 3591863 A).

As to claim 12, Bothwell discloses the article of protective equipment of claim 1, wherein the article of protective equipment comprises a helmet (title), but does not disclose a thickness of at least one of the internal layers is increased in an area corresponding to an occipital bone of the user when worn.  
Rickard teaches a similar helmet (helmet, title), including it is known in the art to provide a thickness of at least one of the internal layers is increased in an area corresponding to an occipital bone of the user when worn (“thick neck pad,” col 1 line 65 – col 2 line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the area corresponding to an occipital bone of the user with at least one of the internal layers having increased thickness, for the purpose .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et al. (US 3447163 A).

As to claim 13, Bothwell does not expressly disclose the article of protective equipment of claim 1, wherein the lattice structure comprises at least one of a linear energy absorption layer or a rotational energy absorption layer.  
Bothwell does disclose the lattice structure absorbs energy and one of ordinary skill would expect it to be at least one of a linear energy absorption layer or a rotational energy absorption layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one of a linear energy absorption layer or a rotational energy absorption layer, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one of a linear energy absorption layer or a rotational energy absorption layer, for the purpose of protecting the wearer’s head from impacts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar helmets on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732